Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jerry Duffey, Individually and as                      Appeal from the 124th District Court of
Representative of the Estate of Bessie Faith           Gregg County, Texas (Tr. Ct. No. 2016-
Duffey, Deceased, Appellant                            1261-B).     Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
No. 06-19-00076-CV         v.                          Stevens participating.

Sleep Center of Longview and Baher
Elhalwagi, M.D., Individually and d/b/a
Sleep Center of Longview, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jerry Duffey, Individually and as Representative of
the Estate of Bessie Faith Duffey, Deceased, pay all costs of this appeal.




                                                       RENDERED MARCH 4, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk